Citation Nr: 0729954	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-37 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a right shoulder 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran had over 20 years of active service, retiring in 
May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 30 percent evaluation 
for partial atrophy of right shoulder muscles with limitation 
of motion.  

In March 2006 the Board remanded the claim so that a hearing 
could be scheduled.  In August 2007 the veteran testified 
before the undersigned sitting at the RO (Travel Board 
hearing).  A transcript of that hearing is of record.  

At the August 2007 hearing the veteran described several 
symptoms resulting from his right shoulder disability, 
including problems with his neck, esophagus, and right and 
left arms.  Service connection for these manifestations has 
not been established.  To the extent the veteran is raising 
claims for secondary service connection, these matters are 
referred to the RO for appropriate action.  

In August 2007 the Board granted a motion to advance this 
case on its docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

At the August 2007 Travel Board hearing the veteran reported 
that his right shoulder was currently being treated at the VA 
clinic in Jasper.  The most recent VA treatment records are 
from July 2002.  

As any records of treatment for the right shoulder since July 
2002 are potentially pertinent to the claim on appeal and 
within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  
  
The veteran's right shoulder was most recently evaluated at 
VA examination in July 2003.  The veteran is entitled to a 
new VA examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

In his May 2004 notice of disagreement (NOD), his August 2004 
Form 9 (substantive appeal), and at the March 2007 Travel 
Board hearing, the veteran reported a worsening of his right 
shoulder disability.  Thus, on remand, the veteran should be 
afforded a new VA examination to evaluate the current 
severity of his right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA treatment 
pertinent to the right shoulder from the 
Jasper VA clinic since July 2002.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and level of severity of his right 
shoulder disability.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
should note such review in the 
examination report or in an addendum.

The examiner should discuss all problems 
that are related to the right shoulder 
disability, and should provide an opinion 
regarding the impact of the right 
shoulder disability on other parts of the 
body, to include the veteran's neck, 
esophagus, and arms.  

The examination report should include the 
ranges of right shoulder motion in 
degrees.  The examiner should also 
comment on whether there is any ankylosis 
of the right shoulder and, if so, whether 
it is favorable or unfavorable, and the 
position in which the shoulder is 
ankylosed.  

The examiner should report whether the 
right shoulder disability is manifested 
by loss of the humeral head (flail 
joint), nonunion of the humerus (false 
flail joint); or fibrous union of the 
humerus.  

The examiner should also determine the 
presence and extent of any weakened 
movement, excess fatigability, 
incoordination, pain, or flare ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
weakened movement, excess fatigability, 
pain, incoordination, or flare ups.  

3.  After the above development is 
completed, readjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

